RECE|VED

MAR 2 8 2019 UNITED sTATEs DISTRICT CoURT
mm n WESTERN DISTRICT oF LoUIsIANA
MSTERNWQM%F%§B,§,A ALEXANDRIA DIVIsIoN

ALEXANDR|A, LoulslANA N
ABDUL MUMUNI osMAN, CIVIL ACTIoN No. 1:17-CV-1472-P
Petitioner
VERSUS UNASSIGNED DISTRICT JUDGE
JEFFERsoN SEssIoNS, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

J U D G M E N T
For the reasons contained in the Report and Recornmendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the l\/[agistrate Judge’s findings under the applicable lavv;

IT IS ORDERED that the Petition for Writ of Habeas Corpus is hereby

DISMISSED Without prejudice for lack of jurisdiction

\7\
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2»-? day of

jl/MCI+ . 2019.

DElil D. DRELL
UNITED STATES DISTRICT JUDGE

